Citation Nr: 0212610	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served 
on active duty from December 1964 to May 1973.  His 
awards and decorations included the Combat Infantryman 
Badge.


REMAND

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2002.  The Board remanded the 
case to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, so that 
the veteran could be scheduled for a hearing before a 
Board member sitting at the RO.

In July 2002, the veteran notified the RO that he 
wished to withdraw his request for a personal or video 
hearing before a member of the Board.  He asked that 
his records be sent to the Board in Washington, D.C. to 
be considered on the basis of the evidence already of 
record.

In August 2002, while his records were at the Board, 
the veteran renewed his request to have a hearing 
before a Board member sitting at the RO.

In light of the foregoing, the case is remanded for the 
following actions:

The veteran should be scheduled for 
a hearing before a Board member 
sitting at the RO at the next 
available opportunity.

By this remand, the Board intimates no opinion as to 
the final disposition of the issue.  It should be 
emphasized, however, that the appellant has the right 

to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only 
a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2001)



